PER CURIAM.
Raymundo Cruz challenges the judgment and sentence imposed upon him by the trial court for his conviction of trafficking in cannabis. We affirm the judgment and sentence except for the imposition of the public defender hen. The record shows that the trial court did not advise Cruz of his right to a hearing to contest the amount of the hen as required by Florida Rule of Criminal Procedure 3.720(d)(1). Faircloth v. State, 686 So.2d 17 (Fla. 2d DCA1996).
We remand this case with instructions that Cruz be given thirty days to file a written objection to the amount of the hen. If he files an objection, the trial court must strike the lien and it may impose a new hen provided that Cruz is afforded the required notice *1293and hearing. Halyard v. State, 667 So.2d 1028 (Fla. 2d DCA 1996).
Affirmed and remanded with instructions.
SCHOONOVER, A.C.J., and LAZZARA and QUINCE, JJ., concur.